Exhibit 10.1

 

--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

A MARSHALL ISLANDS LIMITED LIABILITY COMPANY

NOVEMBER 8, 2007

(EFFECTIVE AS OF MAY 7, 2007)

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1 DEFINITIONS AND CONSTRUCTION    3 1.1   Definitions    3 1.2  
Construction    10 ARTICLE 2 ORGANIZATION    10 2.1   Formation    10 2.2   Name
   10 2.3   Offices    10 2.4   Purposes    10 2.5   Foreign Qualification    11
2.6   Term    11 2.7   Title to Company Assets    11 2.8   Fiscal Year    11
ARTICLE 3 REPRESENTATIONS AND WARRANTIES    11 3.1   Representations and
Warranties    11 ARTICLE 4   MEMBERS    12 4.1   Members    12 ARTICLE 5 CAPITAL
CONTRIBUTIONS    12 5.1   Initial Capital Contributions    12 5.2   Additional
Capital Contributions    12 5.3   Return of Capital Contributions    13 5.4  
Advances by Members    13 5.5   Capital Accounts    13 ARTICLE 6 DISTRIBUTIONS;
ALLOCATIONS    14 6.1   Distributions    14 6.2   Tax Distributions    14 6.3  
Allocations of Profits or Losses    14 6.4   Regulatory Allocations    15 6.5  
Curative Allocations    16 6.6   Income Tax Allocations    16 6.7   Other
Allocation Rules    17 ARTICLE 7 MANAGEMENT; INFORMATION; OFFICERS; OTHER
AGREEMENTS    17 7.1   Management of the Company    17

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC



--------------------------------------------------------------------------------

7.2    Removal; Vacancies    18 7.3    Initial Directors    18 7.4    Actions by
the Board    18 7.5    Meetings of the Board    18 7.6    Officers    19 7.7   
Confidentiality    19 ARTICLE 8 DISSOLUTION, WINDING-UP AND TERMINATION    20
8.1    Dissolution    20 8.2    Winding-Up and Termination    21 ARTICLE 9
INDEMNIFICATION; BUSINESS OPPORTUNITY OBLIGATIONS    22 9.1    Indemnification
   22 9.2    No Business Opportunity Obligations    23 ARTICLE 10 TRANSFER OF
INTERESTS    24 10.1    Right of First Offer – AMCIC Interests    24 10.2   
Right of First Offer – QMAR Interests    24 ARTICLE 11 GENERAL PROVISIONS    24
11.1    Books    24 11.2    Tax Returns and Information    25 11.3    Tax
Matters Member    25 11.4    Basis Adjustment    25 11.5    Bank Accounts    25
11.6    Inspection    25 11.7    Notices    25 11.8    Entire Agreement;
Supersedure    26 11.9    Effect of Waiver or Consent    26 11.10    Amendment
or Restatement    26 11.11    Binding Effect    26 11.12    Governing Law;
Severability    26 11.13    Further Assurances    27 11.14    Actions Taken
Directly or Indirectly    27 11.15    Counterparts    27

SCHEDULES:

 

Schedule 1    Members; Capital Contributions    1-1 Schedule 2    Initial
Directors    2-1 Schedule 3    Initial Officers    3-1

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 2 -



--------------------------------------------------------------------------------

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

A MARSHALL ISLANDS LIMITED LIABILITY COMPANY

This LIMITED LIABILITY COMPANY AGREEMENT of FRITZ SHIPCO LLC, a Marshall Islands
limited liability company (the “Company”), dated as of May 7, 2007 (the
“Effective Date”), is adopted, executed and agreed to, for good and valuable
consideration, by AMCIC Cape Holdings LLC, a Marshall Islands limited liability
company (“AMCIC”) and Quintana Maritime Limited, a Marshall Islands corporation
(“QMAR” and together with AMCIC each shall sometimes be referred to as a
“Member” and shall collectively be referred to herein as the “Members”).

RECITALS

WHEREAS, the Company was formed as a Marshall Islands limited liability company
by the filing on May 7, 2007 of a certificate of formation under and pursuant to
the Act (such certificate of formation, as amended or restated from time to time
in accordance with this Agreement, the “Certificate”);

WHEREAS, the parties hereto desire to set forth their rights and obligations as
Members, to provide for the Company’s management, and to provide for certain
other matters, all as permitted under the Act;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Members hereby agree as follows:

ARTICLE 1

DEFINITIONS AND CONSTRUCTION

1.1 Definitions. In addition to terms defined in the body of this Agreement,
capitalized terms used herein shall have the meanings set forth below.

“Acquisition Price” means the contract price of $77,700,000, subject to
adjustment, for the Fritz.

“Act” means the Republic of the Marshall Islands Limited Liability Company Act
of 1996 and any successor statute, as amended from time to time.

“Adjusted Capital Account” means the Capital Account maintained for each Member,
(a) increased by any amounts that such Member is obligated to restore (or is
treated as obligated to restore under Treasury Regulation
Sections 1.704-1(b)(2)(ii)(c), 1.704-2(g)(1) and 1.704-2(i)(5)), and
(b) decreased by any amounts described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6) with respect to such Member.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 3 -



--------------------------------------------------------------------------------

“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls or is controlled by, or is under common control with,
the person specified in this Agreement.

“Agreement” means this Limited Liability Company Agreement of the Company, as
amended and restated from time to time, including the Schedules hereto.

“AMCIC Designee” has the meaning given thereto in Section 7.1.

“AMCIC Sale Notice” has the meaning given thereto in Section 10.1.

“Board” has the meaning given thereto in Section 7.1.

“Book Value” means, with respect to any property of the Company, such property’s
adjusted basis for federal income tax purposes, except as follows:

(i) The initial Book Value of any property contributed by a Member to the
Company shall be the fair market value of such property as of the date of such
contribution as reasonably determined by the Board;

(ii) The Book Values of all properties shall be adjusted to equal their
respective fair market values as reasonably determined by the Board in
connection with (A) the acquisition of an additional interest in the Company by
any new or existing Member in exchange for more than a de minimis Capital
Contribution (other than a Capital Contribution made by all Members in
proportion to their respective Percentage Interests) to the Company or in
exchange for the performance of services to or for the benefit of the Company,
(B) the distribution by the Company to a Member of more than a de minimis amount
of property (other than a distribution made to all Members in proportion to
their respective Percentage Interests) as consideration for an interest in the
Company, or (C) the liquidation of the Company within the meaning of Treasury
Regulation Section 1.704-1(b)(2)(ii)(g)(1) (other than pursuant to
Section 708(b)(1)(B) of the Code); provided that adjustments pursuant to
clauses (A) and (B) above shall be made only if the Board reasonably determines
that such adjustments are necessary or appropriate to reflect the relative
economic interests of the Members in the Company;

(iii) The Book Value of property distributed to a Member shall be the fair
market value of such property as of the date of such distribution as reasonably
determined by the Board;

(iv) The Book Value of all property shall be increased (or decreased) to reflect
any adjustments to the adjusted basis of such property pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(m) and clause (vii) of the
definition of Profits and Losses; and

(v) If the Book Value of property has been determined or adjusted pursuant to
clause (i), (ii) or (iv) hereof, such Book Value shall thereafter be adjusted by
the Depreciation taken into account with respect to such property for purposes
of computing Profits and Losses and other items allocated pursuant to
Sections 6.3, 6.4, and 6.5.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 4 -



--------------------------------------------------------------------------------

“Book Liability Value” means with respect to any liability of the Company
described in Treasury Regulation Section 1.752-7(b)(3)(i), the amount of cash
that a willing assignor would pay to a willing assignee to assume such liability
in an arm’s-length transaction. The Book Liability Value of each liability of
the Company described in Treasury Regulation Section 1.752-7(b)(3)(i) shall be
adjusted at such times as provided in this Agreement for an adjustment to Book
Values.

“Business Day” means any day other than a Saturday, a Sunday, or a holiday on
which the New York Stock Exchange is closed.

“Business Line” means to (a) enter into the Shipbuilding Contract, (b) acquire,
own and operate the Fritz, (c) borrow money and issue evidence of indebtedness
to finance the activities set forth in clause (a) and (b) above, (d) to charter
or recharter the Fritz and (e) do any and all other acts or things that may be
incidental or necessary to carry on the business of the Company as described in
clauses (a), (b), (c) and (d) above.

“Capesize Vessel” means a drybulk carrier in excess of 150,000 dwt.

“Capital Account” has the meaning set forth in Section 5.5 of this Agreement.

“Capital Contribution” means with respect to each Member, the amount of money
contributed to the Company by such Member.

“Certificate” means that certain certificate of formation, dated May 7, 2007,
filed in accordance with the laws of the Republic of the Marshall Islands.

“Code” means the United States Internal Revenue Code of 1986, as amended from
time to time. All references herein to Sections of the Code shall include any
corresponding provision or provisions of succeeding Law.

“Costs” means the Acquisition Price, any Financing Costs, and any other costs
incurred by the Company; provided, however, that Costs shall not include Vessel
Management Fees.

“Curative Allocations” means the allocations pursuant to Section 6.5 of this
Agreement.

“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable for
federal income tax purposes with respect to property for such Fiscal Year or
other period, except that (i) with respect to any property the Book Value of
which differs from its adjusted tax basis for federal income tax purposes and
which difference is being eliminated by use of the “remedial method” pursuant to
Treasury Regulation Section 1.704-3(d), Depreciation for such taxable year shall
be the amount of book basis recovered for such Fiscal Year or other period under
the rules prescribed by Treasury Regulation Section 1.704-3(d)(2), and (ii) with
respect to any other property the Book Value of which differs from its adjusted
tax basis at the beginning of such Fiscal Year or other period, Depreciation
shall be an amount which bears the same ratio to such beginning Book Value as
the federal income tax depreciation, amortization, or other cost recovery
deduction for such Fiscal Year or other period bears to such beginning adjusted
tax basis; provided that if the adjusted tax basis of any property at the
beginning of such Fiscal Year or other period is zero, Depreciation with respect
to such property shall be determined with reference to such beginning value
using any reasonable method selected by the Board.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 5 -



--------------------------------------------------------------------------------

“Directors” has the meaning given thereto in Section 7.1.

“Dissolution Event” has the meaning given thereto in Section 8.1(a).

“Distributable Cash” means all cash, revenues and funds received by the Company
from Company operations, less the sum of the following to the extent paid or set
aside by the Company: (i) all principal and interest payments on indebtedness of
the Company and all other sums paid to lenders; (ii) all cash expenditures
incurred in the operation of the Company’s business; and (iii) such Reserves as
the Board deems reasonably necessary for the proper operation of the Company’s
business.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Effective Date” means May 7, 2007.

“Financing Costs” means all costs associated with borrowings made in connection
with the acquisition of the Fritz including, but not limited to, interest,
charges, expenses, fees and other amounts associated with such borrowings.

“Fiscal Year” has the meaning set forth in Section 2.8 of this Agreement.

“Fritz” means the Capesize Vessel to be acquired by the Company pursuant to the
Shipbuilding Contract.

“Indemnitee” means any Member, any Director or any Person who is or was an
officer, director, member or partner of the Company or any Member or any Person
who is or was serving at the request of the Company, any Member or the Directors
as a director, officer or trustee of another Person.

“Interest” means the interest of a Member, in its capacity as such, in the
Company, including, but not limited to, rights to distributions (liquidating or
otherwise), allocations, information, all other rights, benefits and privileges
enjoyed by such Member (under the Act, the Certificate, this Agreement or
otherwise) in its capacity as a Member and otherwise to participate in the
management of the Company; and all obligations, duties and liabilities imposed
on such Member (in each case, under the Act, the Certificate, this Agreement, or
otherwise) in its capacity as a Member.

“KSC” means Korea Shipyard Co., Ltd., of the Republic of Korea.

“Law” means any applicable constitutional provision, statute, act, code
(including the Code), law, regulation, rule, ordinance, order, decree, ruling,
proclamation, resolution, judgment, decision, declaration, or interpretative or
advisory opinion or letter of a governmental authority.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 6 -



--------------------------------------------------------------------------------

“Management Agreement” means any management agreement between the Company and
QMAR providing for the technical and/or commercial management of the Fritz.

“Member Nonrecourse Debt” has the meaning assigned to the term “partner
nonrecourse debt” in Treasury Regulation Section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning assigned to the term
“partner nonrecourse debt minimum gain” set forth in Treasury Regulation
Section 1.704-2(i)(2).

“Member Nonrecourse Deduction” has the meaning assigned to the term “partner
nonrecourse deduction” in Treasury Regulation Section 1.704-2(i)(1).

“Minimum Gain” has the meaning assigned to that term in Treasury Regulation
Section 1.704-2(d).

“Nonrecourse Deduction” has the meaning assigned to that term in Treasury
Regulation Section 1.704-2(b)(1).

“Officers” has the meaning given thereto in Section 7.6(a).

“Percentage Interest” means the Percentage Interest of the Members set forth on
Schedule 1 hereto.

“Person” means any natural person, limited liability company, corporation,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank trust company, land trust, business trust, or
other organization, whether or not a legal entity, and any government or agency
or political subdivision thereof.

“Price” means the fair market value of the Company’s Interests.

“Profits” or “Losses” means, for each Fiscal Year or other period, an amount
equal to the Company’s taxable income or loss for such Fiscal Year or other
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss, or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss),
with the following adjustments (without duplication):

(i) Any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits and Losses pursuant to this
definition of “Profits” and “Losses” shall be added to such taxable income or
loss;

(ii) Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into account in
computing Profits or Losses pursuant to this definition of “Profits” and
“Losses” shall be subtracted from such taxable income or loss;

(iii) In the event the Book Value of any asset is adjusted pursuant to
clause (ii) or clause (iii) of the definition of Book Value, the amount of such
adjustment shall be treated as

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 7 -



--------------------------------------------------------------------------------

an item of gain (if the adjustment increases the Book Value of the asset) or an
item of loss (if the adjustment decreases the Book Value of the asset) from the
disposition of such asset and shall be taken into account for purposes of
computing Profits or Losses;

(iv) In the event the Book Liability Value of any liability of the Company
described in Treasury Regulation Section 1.752-7(b)(3)(i) is adjusted as
required by this Agreement, the amount of such adjustment shall be treated as an
item of loss (if the adjustment increases the Book Liability Value of such
liability of the Company) or an item of gain (if the adjustment decreases the
Book Liability Value of such liability of the Company) and shall be taken into
account for purposes of computing Profits or Losses;

(v) Gain or loss resulting from any disposition of property with respect to
which gain or loss is recognized for federal income tax purposes shall be
computed by reference to the Book Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Book Value;

(vi) In lieu of the depreciation, amortization, and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such Fiscal Year;

(vii) To the extent an adjustment to the adjusted tax basis of any asset
pursuant to Code Section 734(b) is required, pursuant to Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Account balances as a result of a distribution other than in liquidation of a
Member’s interest in the Company, the amount of such adjustment shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or an
item of loss (if the adjustment decreases such basis) from the disposition of
such asset and shall be taken into account for purposes of computing Profits or
Losses; and

(viii) Any items that are allocated pursuant to the Regulatory Allocations or
the Curative Allocations shall not be taken into account in computing Profits
and Losses.

“QMAR Designee” has the meaning given thereto in Section 7.1.

“QMAR Sale Notice” has the meaning given thereto in Section 10.2.

“Regulatory Allocations” means the allocations pursuant to Section 6.3(b) and
Section 6.4 of this Agreement.

“Reserves” means funds set aside or amounts allocated to reserves which shall be
maintained in amounts deemed sufficient by the Managers for working capital and
to pay taxes, insurance, debt service or other costs or expenses incident to the
ownership or operation of the Company’s business.

“Securities Act” means the U.S. Securities Act of 1933, as amended.

“Shipbuilding Contract” means that certain shipbuilding contract to be entered
into by and among the Company and KSC, pursuant to which KSC will sell to the
Company the 180,000 dwt bulk carrier vessel to be constructed by KSC and
designated as Hull No. 0005.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 8 -



--------------------------------------------------------------------------------

“Tax Distribution” means, with respect to any Member for any Fiscal Year, the
excess, if any, of (i) the product of (a) the federal taxable income allocated
by the Company to such Member in such Fiscal Year and all prior years less the
federal taxable loss allocated by the Company to such Member in such Fiscal Year
and all prior years, multiplied by (b) the highest applicable federal income tax
rate applicable to individuals with respect to the character of federal taxable
income or loss allocated by the Company to such Member (e.g., capital gains or
losses, dividends, ordinary income, etc.), over (ii) the amount of distributions
made to such Member pursuant to Section 6.1 during such Fiscal Year and all
previous years plus the amount of distributions made to such Member pursuant to
Section 6.2 with respect to all previous years.

“Tax Matters Member” has the meaning set forth in Section 11.3 of this
Agreement.

“Transfer,” including the correlative terms “Transferring” or “Transferred,”
means any direct or indirect transfer, assignment, sale, gift, pledge,
hypothecation or other encumbrance, or any other disposition (whether voluntary
or involuntary or by operation of law), of any Interest (or any interest
(pecuniary or otherwise) therein or right thereto), including derivative or
similar transactions or arrangements whereby a portion or all of the economic
interest in, or risk of loss or opportunity for gain with respect to, any
Interest is transferred or shifted to another Person. Notwithstanding anything
in this Agreement to the contrary, a transfer, assignment or other disposition
of all or substantially all of the outstanding capital stock or assets of QMAR
(whether voluntary or involuntary or by operation of law) shall not be deemed a
“Transfer” for the purposes of this Agreement.

“Vessel Management Fees” means all fees and related costs due and payable under
the Management Agreement.

1.2 Construction. Unless the context requires otherwise: (a) the gender (or lack
of gender) of all words used in this Agreement includes the masculine, feminine,
and neuter; (b) references to Articles and Sections refer to articles and
sections of this Agreement; (c) references to Schedules are to schedules
attached to this Agreement, each of which is made a part of this Agreement for
all purposes; (d) references to money refer to legal currency of the United
States of America; and (e) the word “including” means “including without
limitation.”

ARTICLE 2

ORGANIZATION

2.1 Formation. The Company was organized as a limited liability company by the
filing of the Certificate under the Laws of the Republic of the Marshall Islands
and in accordance with and pursuant to the Act. All actions by any Member, or
the agent of any Member, in making such filing are hereby ratified, adopted and
approved. The rights and liabilities of the Members will be determined pursuant
to the Act and this Agreement. To the extent that there is any conflict or
inconsistency between any provision of this Agreement and any non-mandatory
provision of the Act, the provisions of this Agreement control and take
precedence.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 9 -



--------------------------------------------------------------------------------

2.2 Name. The name of the Company is “Fritz Shipco LLC” and all Company business
must be conducted in that name or such other names that comply with the Laws of
the Republic of the Marshall Islands and as the Board may select.

2.3 Offices. The name of the registered agent of the Company in the Republic of
the Marshall Islands is The Trust Company of the Marshall Islands, Inc., whose
address is Trust Company Complex, Ajeltake Island, Majuro, MH 96960, Republic of
the Marshall Islands. The address of the registered office of the Company in the
Republic of the Marshall Islands (which need not be a place of business of the
Company) is the address of its registered agent in the Marshall Islands. The
Company may have such other offices as the Board may designate.

2.4 Purposes. The purpose of the Company is to engage in any lawful act or
activity relating to the Business Line.

2.5 Foreign Qualification. Prior to the Company conducting business in any
jurisdiction other than the Republic of the Marshall Islands, the Company shall
comply, to the extent procedures are available, with all requirements necessary
to qualify the Company as a foreign limited liability company in that
jurisdiction.

2.6 Term. The Company shall have perpetual existence unless liquidated or
dissolved in accordance with this Agreement and the Act.

2.7 Title to Company Assets. Title to Company assets, whether real, personal or
mixed and whether tangible or intangible, shall be deemed to be owned by the
Company as an entity, and no Member, individually or collectively, shall have
any ownership interest in the Company’s assets or any portion thereof.

2.8 Fiscal Year. The fiscal year of the Company (the “Fiscal Year”) shall end on
December 31 of each calendar year unless, for United States federal income tax
purposes, another fiscal year is required. The Company shall have the same
fiscal year for United States federal income tax purposes and for accounting
purposes.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

3.1 Representations and Warranties. Each Member (as to itself only) represents
and warrants to the Company and the other Members as follows:

(a) Such Member is duly organized, validly existing and in good standing under
the Laws of the jurisdiction of its formation or administration, as the case may
be;

(b) Such Member has full power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, and the execution and
delivery by such Member of this Agreement, and the performance of all
obligations hereunder have been duly authorized by all necessary action;

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 10 -



--------------------------------------------------------------------------------

(c) This Agreement has been duly and validly executed and delivered by such
Member and, assuming due execution and delivery of this Agreement by the other
parties hereto, constitutes the binding obligation of such Member enforceable
against such Member in accordance with its terms, except as such enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally, and by principles of equity;

(d) The execution, delivery, and performance by such Member of this Agreement
will not, with or without the giving of notice or the lapse of time, or both,
(i) violate any provision of Law to which such Member is subject, (ii) violate
any order, judgment, or decree applicable to such Member or (iii) conflict with,
or result in a breach or default under, any term or condition of its
organizational or governing documents or any material agreement or other
instrument to which such Member is a party; and

(e) Such Member is acquiring its Interest in the Company for its own account,
for investment purposes, and not with a view to or in connection with the resale
or other distribution of such Interest. Such Member is an “accredited investor”
as defined in Rule 501(a) under Regulation D of the Securities Act. Such Member
understands and agrees that the Interests have not been registered under the
Securities Act and are restricted as to sale. Such Member has knowledge of
finance, securities, and investments generally, experience and skill in
investments based on actual participation, and has the ability to bear the
economic risks of such Member’s investment. Such Member has received and
reviewed the information it considers necessary or appropriate for deciding
whether to invest in the Company and was able to ask questions and receive
answers concerning the terms and conditions of the proposed transaction.

ARTICLE 4

MEMBERS

4.1 Members. Each of the Persons listed on Schedule 1 hereto as a Member has
been, or is hereby, admitted as a Member as of the Effective Date.

ARTICLE 5

CAPITAL CONTRIBUTIONS

5.1 Initial Capital Contributions. On the Effective Date, each of the Members
shall make Capital Contributions to the Company in the amounts set forth in
Schedule 1 hereto.

5.2 Additional Capital Contributions.

(a) Each of the Members shall be required to make Capital Contributions pro rata
in accordance with their respective Percentage Interests in amounts equal to all
Costs.

(b) AMCIC shall be required to make Capital Contributions in an amount equal to
100% of all Vessel Management Fees.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 11 -



--------------------------------------------------------------------------------

(c) All additional Capital Contributions, if any, shall be made by the Members
in accordance with their respective Percentage Interests.

(d) The Board shall provide the Members with written notice specifying the
funding date, the amount and purpose of the funds and appropriate payment
instructions with respect to any capital requested pursuant to this Section 5.2.

5.3 Return of Capital Contributions. A Member is not entitled to the return of
any part of its Capital Contributions or to be paid interest in respect of
either its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return any Member’s Capital Contributions.

5.4 Advances by Members. If the Company does not have sufficient cash to pay its
obligations, with the approval of the Board, any Member may (but shall have no
obligation to) advance all or part of the needed funds to or on behalf of the
Company, which advance shall constitute a loan from such Member and shall not be
a Capital Contribution. Any advance made by a Member shall be repaid by the
Company prior to any distributions under Section 6.1.

5.5 Capital Accounts.

(a) A separate capital account (a “Capital Account”) will be maintained for each
Member. Each Member’s Capital Account will be increased by: (1) the amount of
money contributed by such Member to the Company; (2) the fair market value of
property contributed by such Member to the Company (net of liabilities secured
by such contributed property that the Company is considered to assume or take
subject to under Section 752 of the Code); and (3) allocations to such Member of
Profits and other items of income and gain pursuant to Sections 6.3, 6.4, and
6.5. Each Member’s Capital Account will be decreased by: (i) the amount of money
distributed to such Member by the Company; (ii) the fair market value of
property distributed to such Member by the Company (net of liabilities secured
by such distributed property that such Member is considered to assume or take
subject to under Section 752 of the Code); and (iii) allocations to such Member
of Losses and other items of deduction and loss pursuant to Sections 6.3, 6.4,
and 6.5.

(b) In the event of a permitted sale or exchange of an Interest the Capital
Account of the transferor shall become the Capital Account of the transferee to
the extent it relates to the transferred Interest in accordance with
Section 1.704-1(b)(2)(iv)(l) of the Treasury Regulations.

(c) The manner in which Capital Accounts are to be maintained pursuant to this
Section 5.5 is intended to comply with the requirements of Code Section 704(b)
and the Treasury Regulations promulgated thereunder. If the Board determines
that the manner in which Capital Accounts are to be maintained pursuant to the
preceding provisions of this Section 5.5 should be modified in order to comply
with Code Section 704(b) and the Treasury Regulations, then notwithstanding
anything to the contrary contained in the preceding provisions of this
Section 5.5, the method in which Capital Accounts are maintained shall be so
modified; provided, however, that any change in the manner of maintaining
Capital Accounts shall not materially alter the economic agreement between or
among the Members as set forth in this Agreement.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE 6

DISTRIBUTIONS; ALLOCATIONS

6.1 Distributions. The Company may periodically distribute cash or other
property to the Members with the timing and amount of each such distribution to
be determined by the Board. All distributions shall be made to the Members in
proportion to their respective Percentage Interests.

6.2 Tax Distributions. The Company shall, subject to having sufficient
Distributable Cash, make distributions to the Members to the extent of the
required Tax Distribution, if any, of such Member for such Fiscal Year. Any
distributions made pursuant to this Section 6.2 to a Member shall be treated as
an advance payment of, and shall reduce by a like amount, the amounts otherwise
distributable to such Member pursuant to Section 6.1 in subsequent
distributions.

6.3 Allocations of Profits or Losses.

(a) After giving effect to the Regulatory Allocations set forth in Section 6.4
and the special allocations set forth in Section 6.3(b), and except as provided
in Section 6.3(c), for any Fiscal Year or other period, all Profits or Losses
for such Fiscal Year or other period shall be allocated to the Members in a
manner such that the Capital Account of each Member, immediately after making
such allocation, is, as nearly as possible, equal (proportionately) to (1) the
distributions that would be made to such Member pursuant to Section 6.1 if the
Company were dissolved, its affairs wound up and its assets sold for cash equal
to their Book Value, all liabilities were satisfied (limited with respect to
each non-recourse liability to the Book Value of the assets securing such
liability), and the net assets of the Company were distributed in accordance
with Section 6.1 to the Members immediately after making such allocation, minus,
(2) such Member’s share of Minimum Gain determined pursuant to Treasury
Regulation Section 1.704-2(g) and Member Nonrecourse Debt Minimum Gain
determined pursuant to Treasury Regulation Section 1.704-2(i)(5), computed
immediately prior to the hypothetical sale of assets.

(b) All deductions arising from the payment of any of the Vessel Management Fees
shall be specially allocated to the Capital Account of AMCIC.

(c) Losses shall not be allocated pursuant to Section 6.3 to the extent that
such allocation would cause a Member to have a deficit balance in its Adjusted
Capital Account (or increase any existing deficit balance in its Adjusted
Capital Account) at the end of such Fiscal Year or other period. All Losses in
excess of the limitation set forth in this Section 6.3(b) shall be allocated to
the Members who do not have a deficit balance in their Adjusted Capital Account
in proportion to their relative Percentage Interests but only to the extent that
such Losses do not cause any such Member to have a deficit in its Adjusted
Capital Account.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 13 -



--------------------------------------------------------------------------------

6.4 Regulatory Allocations. The following allocations shall be made in the
following order:

(a) Nonrecourse Deductions shall be allocated to the Members in accordance with
their respective Percentage Interests.

(b) Member Nonrecourse Deductions attributable to Member Nonrecourse Debt shall
be allocated to the Members bearing the Economic Risk of Loss for such Member
Nonrecourse Debt as determined under Treasury Regulation Section 1.704-2(b)(4).
If more than one Member bears the Economic Risk of Loss for such Member
Nonrecourse Debt, the Member Nonrecourse Deductions attributable to such Member
Nonrecourse Debt shall be allocated among the Members according to the ratio in
which they bear the Economic Risk of Loss. This Section 6.4(b) is intended to
comply with the provisions of Treasury Regulation Section 1.704-2(i) and shall
be interpreted consistently therewith.

(c) Notwithstanding any other provision hereof to the contrary, if there is a
net decrease in Minimum Gain for a Fiscal Year (or if there was a net decrease
in Minimum Gain for a prior Fiscal Year and the Company did not have sufficient
amounts of income and gain during prior years to allocate among the Members
under this Section 6.4(c)), items of income and gain shall be allocated to each
Member in an amount equal to such Member’s share of the net decrease in such
Minimum Gain (as determined pursuant to Treasury Regulation
Section 1.704-2(g)(2)). This Section 6.4(c) is intended to constitute a minimum
gain chargeback under Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(d) Notwithstanding any provision hereof to the contrary except Section 6.4(c)
(dealing with Minimum Gain), if there is a net decrease in Member Nonrecourse
Debt Minimum Gain for a Fiscal Year (or if there was a net decrease in Member
Nonrecourse Debt Minimum Gain for a prior Fiscal Year and the Company did not
have sufficient amounts of income and gain during prior years to allocate among
the Members under this Section 6.4(d), items of income and gain shall be
allocated to each Member in an amount equal to such Member’s share of the net
decrease in Member Nonrecourse Debt Minimum Gain (as determined pursuant to
Treasury Regulation Section 1.704-2(i)(4)). This Section 6.4(d) is intended to
constitute a partner nonrecourse debt minimum gain chargeback under Treasury
Regulation Section 1.704-2(i)(4) and shall be interpreted consistently
therewith.

(e) Notwithstanding any provision hereof to the contrary except Section 6.4(c)
and Section 6.4(d) (dealing with Minimum Gain and Member Nonrecourse Debt
Minimum Gain), a Member who unexpectedly receives an adjustment, allocation or
distribution described in Treasury Regulation Section 1.704-1(b)(2)(ii)(d)(4),
(5) or (6) shall be allocated items of income and gain (consisting of a pro rata
portion of each item of income, including gross income, and gain for the Fiscal
Year or other period) in an amount and manner sufficient to eliminate any
deficit balance in such Member’s Adjusted Capital Account as quickly as
possible. This Section 6.4(e) is intended to constitute a qualified income
offset under Treasury Regulation Section 1.704-1(b)(2)(ii)(d) and shall be
interpreted consistently therewith.

(f) In the event that any Member has a negative Adjusted Capital Account at the
end of any Fiscal Year, such Member shall be allocated items of Company income
and gain

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 14 -



--------------------------------------------------------------------------------

in the amount of such deficit as quickly as possible; provided that an
allocation pursuant to this Section 6.4(f) shall be made only if and to the
extent that such Member would have a negative Adjusted Capital Account after all
other allocations provided for in this Section 6.4(f) have been tentatively made
as if Section 6.4(e) and this Section 6.4(f) were not in this Agreement.

(g) To the extent an adjustment to the adjusted tax basis of any Company
properties pursuant to Code Section 734(b) or Code Section 743(b) is required
pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital Accounts
as the result of a distribution to any Member in complete liquidation of such
Member’s Membership Interest, the amount of such adjustment to Capital Accounts
shall be treated as an item of gain (if the adjustment increases the basis of
the asset) or loss (if the adjustment decreases such basis) and such gain or
loss shall be allocated to the Members in accordance with Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(2) if such Section applies, or to the Member to
whom such distribution was made if Treasury Regulation
Section 1.704-1(b)(2)(iv)(m)(4) applies.

6.5 Curative Allocations. The Regulatory Allocations are intended to comply with
certain requirements of Treasury Regulations Sections 1.704-1(b) and 1.704-2.
The Regulatory Allocations may be inconsistent with the manner in which the
Members intend to divide Company distributions. Accordingly, the Board is
authorized to divide other allocations of Profits, Losses, and other items among
the Members, to the extent that they exist, so that the net amount of the
Regulatory Allocations and the Curative Allocations to each Member is zero. The
Board will have discretion to accomplish this result in any reasonable manner
that is consistent with Code Section 704 and the related Treasury Regulations.

6.6 Income Tax Allocations.

(a) To the maximum extent possible and except as otherwise provided in this
Section 6.6, all items of income, gain, loss and deduction for Federal income
tax purposes shall be allocated in the same manner as the corresponding item of
income, gain, loss and deduction for Capital Account purposes is allocated.

(b) In accordance with Code Section 704(c) and the applicable Treasury
Regulations thereunder, income, gain, loss, and deduction with respect to any
property contributed to the Company shall, solely for tax purposes, be allocated
among the Members so as to take account of any variation between the adjusted
basis of such property to the Company for federal income tax purposes and its
initial Book Value. In the event the Book Value of any property is adjusted
pursuant to clause (ii) or (iv) of the definition of Book Value, subsequent
allocations of income, gain, loss, and deduction with respect to such property
shall take account of any variation between the adjusted basis of such property
for federal income tax purposes and its Book Value in the same manner as under
Code Section 704(c) and the applicable Regulations thereunder.

(c) Any (i) recapture of depreciation, depletion, intangible drilling costs or
any other item of deduction shall be allocated, in accordance with Treasury
Regulations Sections 1.1245-1(e) and 1.1254-5, to the Members who received the
benefit of such deductions (taking into account the effect of remedial
allocations), and (ii) recapture of credits shall be allocated to the Members in
accordance with applicable law.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 15 -



--------------------------------------------------------------------------------

(d) Allocations pursuant to this Section 6.6 are solely for purposes of federal,
state, and local taxes and shall not affect, or in any way be taken into account
in computing, any Member’s Capital Account or share of Profits, Losses, other
items or distributions pursuant to any provision of this Agreement.

6.7 Other Allocation Rules.

(a) All items of income, gain, loss, deduction and credit allocable to an
Interest in the Company that may have been transferred shall be allocated
between the transferor and the transferee based on the portion of the calendar
year during which each was recognized as the owner of such interest, without
regard to the results of Company operations during any particular portion of
that calendar year and without regard to whether cash distributions were made to
the transferor or the transferee during that calendar year; provided, however,
that this allocation must be made in accordance with a method permissible under
Code Section 706 and the regulations thereunder.

(b) The Members’ proportionate shares of the “excess nonrecourse liabilities” of
the Company, within the meaning of Treasury Regulation Section 1.752-3(a)(3),
shall be determined in accordance with their Percentage Interests.

ARTICLE 7

MANAGEMENT; INFORMATION; OFFICERS; OTHER AGREEMENTS

7.1 Management of the Company. The affairs of the Company shall be governed by
“managers” (as such term is defined in the Act) who shall be referred to as
“Directors” in this Agreement and who shall govern collectively through a Board
of Directors (the “Board”). The Board shall consist of two Directors appointed
as follows: (i) one director shall be designated by AMCIC (the “AMCIC Designee”)
and (ii) one director shall be designated by QMAR (the “QMAR Designee”).

7.2 Removal; Vacancies.

(a) A Director may only be removed from the Board of Directors, with or without
cause, by the Member who appointed such Director to serve on the Board.

(b) Any vacancy created by the death, disability, retirement, resignation or
proper removal of any Director shall be filled by the Member that designated
such former Director.

7.3 Initial Directors. The Members hereby appoint, effective as of the Effective
Date, the individuals listed on Schedule 2 to this Agreement to serve as the
initial Directors of the Company until their removal or replacement in
accordance with this Agreement.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 16 -



--------------------------------------------------------------------------------

7.4 Actions by the Board. Unless explicitly provided otherwise in this
Agreement, the Board shall have the power, right and authority on behalf, and in
the name of, the Company to carry out any and all of the objects and purposes of
the Company. All decisions of the Board shall be exercisable only upon the
unanimous vote of the Board.

7.5 Meetings of the Board.

(a) Meetings of the Board, regular or special, may be held either within or
without the Republic of the Marshall Islands.

(b) Regular meetings of the Board shall be held at such times and places as may
be fixed from time to time by resolution adopted by the Board. Except as
otherwise provided by the Act, any and all business may be transacted at any
regular meeting.

(c) Special meetings of the Board may be called by request of any Director so
long as notice is provided to each other Director twenty-four (24) hours in
advance of such meeting; provided, however, that the presence at such meeting
shall be deemed to be a waiver of such notice requirement.

(d) Notice will be deemed to have been provided once given by any one of the
following three forms: (i) by email to the corresponding email address; (ii) by
telephone to the corresponding telephone and cellular numbers; or (iii) by fax
to the corresponding fax number, listed below the name of each Director on
Schedule 2. Each Director agrees to notify the Board, in writing, of any change
to such email address, telephone number or fax number listed on Schedule 2,
after which notice will not be deemed to have been given unless notification has
been provided in the manner set forth above to such new address or number.

(e) Directors may participate in and hold a meeting by means of conference
telephone, video conference or similar communications equipment by means of
which all Directors participating in the meeting can hear each other, and
participation in such meetings shall constitute presence in person at the
meeting.

(f) Directors may vote at any meeting by a written proxy executed by such
Director and delivered to another Director.

(g) The Board may act by unanimous written consent in lieu of a meeting.

7.6 Officers.

(a) The Board may, from time to time, designate one or more Persons to be
officers of the Company (“Officers”). The initial Officers of the Company are
listed on Schedule 3 hereto. Any number of offices may be held by the same
person. The election or appointment of an Officer shall not of itself create
contractual rights.

(b) Any Officer so designated shall have such power, authority and duties as the
Board may, from time to time, delegate to them.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 17 -



--------------------------------------------------------------------------------

(c) The Board may, in its sole discretion, remove any Officer with or without
cause at any time.

(d) Unless otherwise provided by resolution of the Board, no Officer shall have
the power or authority to delegate to any Person such Officer’s rights and
powers as an Officer to manage the business and affairs of the Company.

7.7 Confidentiality. The Members acknowledge that they may receive information
from or regarding the Company or the other Members that is confidential, the
release of which may be damaging to the Company, the other Members or Persons
with whom they do business. Each Member shall hold in confidence and not
disclose any information it receives regarding the Company or the other Members
that is identified as being confidential and may not disclose it to any Person
other than another Member, except for disclosures:

(a) compelled by Law or required or requested by subpoena or request from a
court, regulator or a stock exchange (but such Member shall notify the Company
or the Member affected by such disclosure, as applicable, promptly of any
request for that information before disclosing it if practicable);

(b) to Affiliates, advisers or representatives of such Member; provided, that
(ii) such Affiliates, advisors, or representatives are informed of the
confidential nature of such information, and agree in writing prior to receiving
such information to keep such information confidential, and (ii) that the
disclosing Member remains liable for any breach by its Affiliates, advisors
and/or representatives;

(c) of information that such Member also has received from a source independent
of the Company, Subsidiary or other Member, as applicable, that such Member
reasonably believes obtained that information without breach of any obligation
of confidentiality;

(d) of information in connection with litigation against the Company or any
Member to which the disclosing Member is a party (but such Member shall notify
the Company affected by such disclosure, as applicable, as promptly as
practicable prior to making such disclosure, if practicable); or

(e) permitted in writing by the Company or Member affected by such disclosure,
as applicable.

The Members agree that breach of the provisions of this Section 7.7 may cause
irreparable injury to the Company or the other Members for which monetary
damages (or other remedy at Law) are inadequate in view of: (i) the complexities
and uncertainties in measuring the actual damages that would be sustained by
reason of the failure of a Member to comply with such provisions; and (ii) the
uniqueness of the Company’s and each other Member’s business and the
confidential nature of the information described in this Section 7.7.
Accordingly, the Members agree that the provisions of this Section 7.7 may be
enforced by specific performance. Notwithstanding the foregoing, this
Section 7.7 shall in no way prevent the Board from complying with its
obligations under this Agreement or otherwise operating the Company.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE 8

DISSOLUTION, WINDING-UP AND TERMINATION

8.1 Dissolution.

(a) The Company shall dissolve and its affairs shall be wound up on the first to
occur of the following events (each a “Dissolution Event”), and no other event
shall cause the Company’s dissolution:

(i) the approval of all Members; and

(ii) the entry of a decree of judicial dissolution of the Company under
Section 47 of the Act.

(b) To the maximum extent permitted by the Act, the death, retirement,
expulsion, bankruptcy or dissolution of a Member shall not constitute a
Dissolution Event and, notwithstanding the occurrence of any such event or
circumstance, the business of the Company shall be continued without
dissolution.

8.2 Winding-Up and Termination. Upon the dissolution of the Company, unless it
is reconstituted pursuant to the Act, the Board or a Person or Persons selected
by the Board shall act as liquidator or shall appoint one or more liquidators
who shall have full authority to wind up the affairs of the Company and make
final distribution as provided herein. The steps to be accomplished by the
liquidator are as follows:

(a) As promptly as possible after dissolution and again after final liquidation,
the liquidator shall cause a proper accounting to be made of the Company’s
assets, liabilities and operations through the last day of the month in which
the dissolution occurs or the final liquidation is completed, as appropriate.

(b) The liquidator shall pay, satisfy or discharge from Company funds all of the
debts (including the debts owing to any Member), liabilities and obligations of
the Company all expenses incurred in liquidation) or otherwise make adequate
provision thereof (including the establishment of a cash escrow fund for
contingent liabilities in such amount and for such term as the liquidator may
reasonably determine).

(c) To the extent that the Company has any assets remaining:

(i) the liquidator may sell any or all Company property, including to the
Members, and any resulting gain or loss from each sale shall be computed and
allocated to the Capital Accounts of Members in accordance with the provisions
of Article 6.

(ii) with respect to all Company property that has not been sold, the fair
market value of that property shall be determined by an independent appraiser
and the Capital Accounts of Members shall be adjusted to reflect the manner in
which the unrealized income, gain, loss and deduction inherent in property that
has not been

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 19 -



--------------------------------------------------------------------------------

reflected in the Capital Accounts previously would be allocated among Members if
there were a taxable disposition of that property for the fair market value of
that property on the date of distribution; and

(iii) Company property shall be distributed among the Members in accordance with
their respective positive Capital Account balances.

(d) Except as expressly provided herein, the liquidator shall comply with any
applicable requirements of the Act and all other applicable laws pertaining to
the winding up of the affairs of the Company and the final distribution of its
assets.

(e) Notwithstanding any provision in this Agreement to the contrary, no Member
shall be obligated to restore a deficit balance in its Capital Account at any
time.

(f) On completion of the distribution of Company assets as provided herein, the
Company shall be terminated and the Members shall file a certificate of
cancellation, cancel any other filings made pursuant to Article 2 and take such
other actions as may be necessary to terminate the Company.

ARTICLE 9

INDEMNIFICATION; BUSINESS OPPORTUNITY OBLIGATIONS

9.1 Indemnification.

(a) To the fullest extent permitted by the Act but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Company, from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including, without limitation,
legal fees and expenses), judgments, fines, penalties, interest, settlements and
other amounts arising from any and all claims, demands, actions, suits or
proceedings, whether civil, criminal, administrative or investigative, in which
any Indemnitee may be involved, or is threatened to be involved, as a party or
otherwise, by reason of its status as an Indemnitee; provided, that no
Indemnitee shall be indemnified by the Company for any acts or omissions by the
Indemnitee that constitute bad faith, fraud, willful or intentional misconduct
or criminal wrongdoing, gross negligence, or a material breach of the legal
duties imposed by applicable limited liability company statutes (to the extent
not modified by the express provisions of this Agreement). The termination of
any action, suit or proceeding by judgment, order, settlement, conviction or
upon a plea of nolo contendere, or its equivalent, shall not create a
presumption that the Indemnitee acted in a manner contrary to that specified
above. Any indemnification pursuant to this Section 9.1 shall be made only out
of the assets of the Company, it being agreed that neither the Members nor any
Director shall be personally liable for such indemnification or shall have any
obligation to contribute or loan any monies or property to the Company to enable
it to effectuate such indemnification.

(b) To the fullest extent permitted by the Act, expenses (including, without
limitation, legal fees and expenses) incurred by an Indemnitee who is
indemnified pursuant to Section 9.1(a) in defending any claim, demand, action,
suit or proceeding shall, from time to time, be advanced by the Company prior to
the final disposition of such claim, demand, action,

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 20 -



--------------------------------------------------------------------------------

suit or proceeding upon receipt by the Company of an undertaking by or on behalf
of the Indemnitee to repay such amount if it shall be determined that the
Indemnitee is not entitled to be indemnified as authorized in this Section 9.1.

(c) The indemnification provided by this Section 9.1 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the Members or the Board, as a matter of law or
otherwise, both as to actions in the Indemnitee’s capacity as an Indemnitee and
as to actions in any other capacity, and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.

(d) The Company may purchase and maintain (or reimburse the Board or its
Affiliates for the cost of) insurance, on behalf of the Board and the Officers
and such other Persons as the Board shall determine, against any liability that
may be asserted against or expense that may be incurred by such Person in
connection with the Company’s activities with such coverage and upon the terms
and conditions as the Board may determine, regardless of whether the Company
would have the power to indemnify such Person against such liability under the
provisions of this Agreement.

(e) In no event may an Indemnitee subject the Members to personal liability by
reason of the indemnification provisions set forth in this Agreement.

(f) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 9.1 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(g) The provisions of this Section 9.1 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

(h) No amendment, modification or repeal of this Section 9.1 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Company, nor the
obligation of the Company to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 9.1 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

(i) Each Member acknowledges and agrees that (i) such Member has carefully
reviewed this Agreement and the terms hereof, (ii) in making its decision to
enter into this Agreement on the date hereof such Member has relied upon
independent investigations made by it and its representatives, and (iii) such
Member hereby waives and releases any claims against the Company and/or the
Directors that the terms of this Agreement are unfair or otherwise injurious to
such Member.

9.2 No Business Opportunity Obligations. None of the Members or any Director (or
any of their Affiliates) shall have any obligation, as a result of any such
Person’s status as a

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 21 -



--------------------------------------------------------------------------------

Member or Director (or Affiliate thereof), to present a business opportunity to
the Company or to refrain from taking advantage of a business opportunity
individually whether or not such opportunity falls within the purpose of the
Company as described in Section 2.4 herein; provided, however, that nothing in
this Section 9.2 shall be deemed to authorize any Person to prevent the Company
from pursuing any business opportunity that such Person is pursuing in an
individual capacity.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE 10

TRANSFER OF INTERESTS

10.1 Right of First Offer – AMCIC Interests. In the event that AMCIC proposes to
Transfer all or part of its Interests to an unaffiliated third party, AMCIC
shall give QMAR written notice (“AMCIC Sale Notice”) at the address listed on
Schedule 1 of its intention, describing the Interests to be Transferred, the
Price, and the terms and conditions upon which such Interests are to be
Transferred. QMAR shall have five Business Days from the receipt of the AMCIC
Sale Notice to agree to purchase all or part of such Interests at the Price and
the terms and conditions specified in the AMCIC Sale Notice by giving written
notice to AMCIC and stating therein the quantity of Interests to be purchased.
If QMAR fails to elect to acquire any or all of the Interests in question, AMCIC
shall have the right to Transfer the Interests in respect of which QMAR’s rights
under this Section 10.1 were not exercised to an unaffiliated third-party at
terms and conditions materially no more favorable to such third-party than those
specified in the AMCIC Sale Notice. If AMCIC has not Transferred such Interests
within ninety (90) days of the date upon which the AMCIC Sale Notice was first
provided to QMAR, AMCIC shall not thereafter Transfer any Interests, without
again first complying with the procedures set forth in this Section 10.1.

10.2 Right of First Offer – QMAR Interests. In the event that QMAR proposes to
Transfer all or part of its Interests, QMAR shall give AMCIC written notice (the
“QMAR Sale Notice”) at the address listed on Schedule 1 of its intention,
describing the Interests to be Transferred, the Price, and the terms and
conditions upon which such Interests are to be Transferred. AMCIC shall have
five Business Days from the receipt of the QMAR Sale Notice to agree to purchase
all or part of such Interests at the Price and the terms and conditions
specified in the QMAR Sale Notice by giving written notice to QMAR and stating
therein the quantity of Interests to be purchased. If AMCIC fails to elect to
acquire any or all of the Interests in question, then QMAR shall have the right
to Transfer the Interests in respect of which AMCIC’s rights under this
Section 10.2 were not exercised to an unaffiliated third-party at terms and
conditions materially no more favorable to such third-party than those specified
in the QMAR Sale Notice. If QMAR has not Transferred such Interests within
ninety (90) days of the date upon which the QMAR Sale Notice was first provided
to AMCIC, QMAR shall not thereafter Transfer any Interests, without again first
complying with the procedures set forth in this Section 10.2.

ARTICLE 11

GENERAL PROVISIONS

11.1 Books. To the extent required by the Act, the Company shall maintain or
cause to be maintained complete and accurate records and books of account of the
Company’s affairs.

11.2 Tax Returns and Information. The Members intend for the Company to be
treated as a partnership for U.S. federal income tax purposes, but not for any
other purposes. The Company shall prepare or cause to be prepared all U.S.
federal, state and local and Non-U.S. income and other tax returns which the
Company is required to file and shall furnish copies of

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 23 -



--------------------------------------------------------------------------------

any such returns to the Members upon request. The Company shall also provide to
any Member any other information which such Member may reasonably request, in
order to enable such Member to comply with its tax filing or payment obligations
as a result of its ownership of an interest in the Company.

11.3 Tax Matters Member. QMAR shall be the “tax matters partner” (the “Tax
Matters Member”) of the Company under Section 6231(a)(7) of the Code.

11.4 Basis Adjustment. Upon the transfer of all or part of an interest in the
Company, the Board may, in its reasonable discretion, cause the Company to
elect, pursuant to Section 754 of the Code or the corresponding provisions of
subsequent law, to adjust the basis of the Company properties as provided by
Sections 734 and 743 of the Code.

11.5 Bank Accounts. The Company shall maintain one or more bank accounts in the
name of the Company in such bank or banks as maybe determined by the Board,
which accounts shall be used for the payment of expenditures incurred by the
Company in connection with the business of the Company and in which shall be
deposited any and all receipts of the Company. All such receipts shall be and
remain the property of the Company and shall not be commingled in any way with
the funds of any other Person.

11.6 Inspection. The Company shall permit, on a quarterly basis, upon reasonable
request and notice, each Member to examine the books of account of, and visit
and inspect the properties of the Company, at reasonable times during normal
business hours and without unreasonably interfering with the Company’s business
operations; provided, that such Member consults with and coordinates such
inspection with the Board.

11.7 Notices. Except as expressly set forth to the contrary in this Agreement,
all notices, requests or consents provided for or permitted to be given under
this Agreement must be in writing and must be delivered to the recipient in
person, by courier or mail or by facsimile or by e-mail, or similar
transmission; and a notice, request or consent given under this Agreement is
effective on receipt by the Person to receive it. All notices, requests, and
consents to be sent to a Member must be sent to or made at the addresses given
for that Member on Schedule 1 or such other address as that Member may specify
by notice to the other Members. All notices, requests and consents to be sent to
the Company must be sent to or made at the address of the Company’s principal
place of business.

11.8 Entire Agreement; Supersedure. This Agreement and other agreements
expressly mentioned herein constitute the entire agreement of the Members, and
their respective Affiliates relating to the Company and supersede all prior
contracts or agreements with respect to the Company, whether oral or written,
including the letter of intent signed by the parties hereto.

11.9 Effect of Waiver or Consent. The failure of any Person to insist upon
strict performance of a covenant hereunder or of any obligations hereunder,
irrespective of the length of time for which such failure continues, shall not
be a waiver of such Person’s right to demand strict compliance in the future. No
consent or waiver, express or implied, to or of any breach or default in the
performance of any obligation hereunder shall constitute a consent or waiver to
or of any other breach or default in the performance of the same or any other
obligation hereunder.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 24 -



--------------------------------------------------------------------------------

11.10 Amendment or Restatement. Except as expressly set forth herein,
amendments, restatements and waivers of all or any portion of this Agreement may
only be made by a written instrument adopted, executed and agreed to by all of
the Members.

11.11 Binding Effect. This Agreement is binding on and inures to the benefit of
the Members and their respective heirs, legal representatives, successors, and
permitted assigns.

11.12 Governing Law; Severability. This Agreement is governed by and shall be
construed in accordance with the laws of the Republic of the Marshall Islands,
excluding any conflict-of-laws rule or principle that might refer to the
governance or the construction of this Agreement to the Law of another
jurisdiction. If a direct conflict between the provisions of this Agreement and
any mandatory, non-waivable provision of the Act, such provision of the Act
shall control. If any provision of the Act provides that it may be varied or
superseded in the agreement of a limited liability company (or otherwise by
agreement of the members or managers of a limited liability company), such
provision shall be deemed superseded and waived in its entirety if this
Agreement contains a provision addressing the same issue or subject matter. If
any provision of this Agreement or the application thereof to any Person or
circumstance is held invalid or unenforceable to any extent, the remainder of
this Agreement and the application of that provision to other Persons or
circumstances is not affected thereby and that provision shall be enforced to
the greatest extent permitted by Law.

11.13 Further Assurances. In connection with this Agreement and the transactions
contemplated hereby, each Member shall execute and deliver any additional
documents and instruments and perform any additional acts that may be necessary
or appropriate to effectuate and perform the provisions of this Agreement and
those transactions.

11.14 Actions Taken Directly or Indirectly. Where any provision of this
Agreement refers to action to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be applicable whether such action
is taken directly or indirectly by such Person.

11.15 Counterparts. This Agreement may be executed in any number of
counterparts, including facsimile counterparts, with the same effect as if all
signing parties had signed the same document. All counterparts shall be
construed together and constitute the same instrument.

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

- 25 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the following parties have executed this Agreement as of the
Effective Date.

 

MEMBERS: AMCIC CAPE HOLDINGS LLC By:   AMCI Capital L.P., its sole member   By:
  AMCI Capital GP Limited, its General Partner By:  

/s/ Hans J. Mende

Name:   Hans J. Mende Title:   Director QUINTANA MARITIME LIMITED By:  

/s/ Stamatis Molaris

Name:   Stamatis Molaris Title:   Chief Executive Officer

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

FRITZ SHIPCO LLC

 

Signature Page



--------------------------------------------------------------------------------

[schedules omitted]